UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 Or [ ]TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-51139 TWO RIVERS WATER COMPANY (Exact name of registrant as specified in its charter) Colorado 13-4228144 State or other jurisdiction of incorporation or organization I.R.S. Employer Identification No. 2000 South Colorado Boulevard, Tower 1, Suite 3100, Denver, CO 80222 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (303) 222-1000 Securities registered pursuant to Section 12(b) of the Act: Title of each class registered Name of each exchange on which registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes |X| No |_| Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data file required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes |_| No |_| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One). Large accelerated filer [] Accelerated filer [] Non-accelerated filer (Do not check if a smaller reporting company) [] Smaller reporting company [X] Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes |_| No |X| As of May 1, 2012 there were 23,176,350 shares outstanding of the registrant's Common Stock. EXPLANATORY NOTE This Form 10-Q/A (the “Amendment”) amends our Form 10-Q for the period ended March 31, 2012, which was filed with the Securities and Exchange Commission on May 3, 2012 (the “Original Filing”).We are filing this Form 10-Q/A to enhance disclosures and financials. Specifically, during a review by the United States Securities Exchange Commission (SEC), the SEC recommended enhanced disclosure.The Company will use guidance from ASC 470-20 as it relates to its Series B convertible debt.Previously the Company did not account for the beneficial conversion feature of the Series B debt.For the year ended December 31, 2011, the beneficial conversion feature increased the Company’s paid in capital and increased the discount on the Series B note by $1,490,000. This Amendment does not reflect events occurring after the Original Filing except as noted above.Except for the foregoing amended information, this Form 10-Q/A continues to speak as of the date of the Original Filing and the Company has not otherwise updated disclosures contained therein or herein to reflect events that occurred at a later date. TABLE OF CONTENTS Page Item 1 Financial Statements (Unaudited) Condensed Consolidated Balance Sheets March 31, 2012 andDecember 31, 2011 1 Condensed Consolidated Statements of Operations – Three months ended March 31, 2012 and 2011 2 Condensed Consolidated Statements of Cash Flows – Three months ended March 31, 2012 and 2011 3 Notes to Condensed Consolidated Financial Statements 4 Item 2 Management’s Discussion and Analysis of Financial Conditionand Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures About Market Risk 26 Item 4 Controls and Procedures 27 PART II – OTHER INFORMATION Item 1 Legal Proceedings 30 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3 Defaults Upon Senior Securities – Not Applicable 31 Item 4 Mine Safety Disclosures – Not Applicable 31 Item 5 Other Information – Not Applicable 31 Item 6 Exhibits 31 SIGNATURES 32 Two Rivers Water Company March 31, 2012 10Q/A Table of Contents TWO RIVERS WATER COMPANY AND SUBSIDIARIES Condensed Consolidated Balance Sheets(In Thousands) March 31, 2012 RESTATED (Unaudited) December 31, 2011 RESTATED (Derived from Audit) ASSETS: Current Assets: Cash and cash equivalents $ $ Marketable securities, available for sale 93 Advances and accounts receivable 53 87 Farm product 44 43 Deposits and other current assets 51 20 Total Current Assets Property, equipment and software, net Other Assets Debt issuance costs Land Water rights and infrastructure Dam and water infrastructure construction in progress Total Other Assets TOTAL ASSETS $ $ LIABILITIES & STOCKHOLDERS' EQUITY: Current Liabilities: Accounts payable $ $ Current portion of notes payable 32 Accrued liabilities Total Current Liabilities Notes Payable - Long Term Total Liabilities Commitments & Contingencies (Notes 2, 3, 5, 6) Stockholders' Equity: Common stock, $0.001 par value, 100,000,000 shares authorized, 23,176,350 and 23,258,494 shares issued and outstanding at March 31, 2012 and December 31, 2011, respectively 23 23 Additional paid-in capital Accumulated Comprehensive (Loss) ) ) Accumulated (deficit) ) ) Total Two Rivers Water Company Shareholders' Equity Noncontrolling interest in subsidiary Total Stockholders' Equity TOTAL LIABILITIES & STOCKHOLDERS' EQUITY $ $ The accompanying notes to condensed consolidated financial statements are an integral part of these statements. Two Rivers Water Company March 31, 2012 10Q/A Page 1 Table of Contents TWO RIVERS WATER COMANY AND SUBSIDIARIES Condensed Consolidated Statements of Operations(In Thousands) Three months ended March 31, RESTATED2012 Revenue Farm revenue $
